403 S.E.2d 514 (1991)
328 N.C. 577
Michael A. SMITH, Individually and as Administrator of the Estate of Crystal Michelle Smith, Deceased
v.
NATIONWIDE MUTUAL INSURANCE COMPANY.
No. 130A90.
Supreme Court of North Carolina.
April 3, 1991.
Peter M. Foley and Stephanie L. Hutchins, Raleigh, for defendant.
Theodore B. Smyth, Raleigh, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendant in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of April 1991."